March 8, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                        EX PARTE MARLEY OMAR GARCIA

NO. 14-10-00978-CR

                                 ____________________

       This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED and
the cause REMANDED for further proceedings in accordance with its opinion, and
orders this decision certified below for observance.